Citation Nr: 1822398	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a back disorder prior to July 29, 2014, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial compensable rating for a left lower extremity nerve disorder, characterized as radiculopathy, prior to July 29, 2014, and in excess of 10 percent thereafter.  

3.  Entitlement to an initial compensable rating for a right lower extremity nerve disorder, characterized as radiculopathy, prior to July 29, 2014, and in excess of 10 percent thereafter.  

4.  Entitlement to service connection for a bilateral knee disorder.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, December 2011, and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2014, the RO granted service connection for bilateral lower extremity radiculopathy, and assigned separate 10 percent ratings for each extremity, effective July 29, 2014.  The Board notes that neurological abnormalities, such as radiculopathy and nerve impairments, are part and parcel of an increased rating claim for a back disorder.  See 38 C.F.R. § 4.71a, DC 5237, Note (1).  Therefore, as reflected in the title page, the Board will consider whether or not the Veteran is entitled to a compensable rating for a bilateral nerve disorder, including radiculopathy, prior to July 29, 2014.  

In February 2016, the Board remanded the claims on appeal for additional development.  Further, the Board remanded the Veteran's increased rating claim for a psychiatric disorder to the RO for the issuance of a statement of the case (SOC).  In June 2016, the RO issued a SOC.  However, the Veteran did not file a substantive appeal or otherwise perfect his appeal as to this issue.  As such, this claim is no longer on appeal and the Board does not have jurisdiction over this claim.

Additionally, the Board notes that in February 2017, the Veteran's representative (at the time) filed a request for a 60 day extension to submit additional evidence.  However, less than a week after the request, the Veteran's representative withdrew his representation upon the Veteran's request.  No further evidence was submitted by his representative prior to withdrawing.  In March 2017, the Veteran appointed the Disabled American Veterans (DVA) as his representative.  DAV did not request an extension for the submission of additional evidence.  Therefore, considering that 60 days has elapsed since the initial request for a 60 day extension, the Board finds that there is no prejudice in proceeding with the adjudication of the appeal based on the merits.  


FINDINGS OF FACT

1.  Prior to July 29, 2014, the Veteran's back disorder has been characterized by painful limitation of motion; forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, have not been shown.

2.  As of July 29, 2014, the Veteran's back disorder has been characterized by pain and limitation of motion; forward flexion of the thoracolumbar spine less than 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  

3.  Throughout the entire period on appeal, the neurological symptoms in Veteran's left lower extremity were characterized by no more than neuritis with mild symptoms and/or mild incomplete paralysis with numbness, abnormal sensory function, and pain.

4.  Prior to May 18, 2016, the neurological symptoms in Veteran's right lower extremity were characterized by no more than neuritis with mild symptoms and/or mild incomplete paralysis with numbness, abnormal sensory function, and pain.

5.  As of May 18, 2016, the neurological symptoms in Veteran's right lower extremity were characterized by no more than "moderate" incomplete paralysis with numbness, abnormal sensory function, and pain.

6.  The Veteran's knee disorder was not caused by or related to active duty service.

7.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a back disorder prior to July 29, 2014, and in excess of 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for an initial rating in of 10 percent, but no more, for a left lower extremity nerve disorder, characterized as radiculopathy, prior to July 29, 2014, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8626 (2017).

3.  The criteria for an initial rating in excess of 10 percent for a left lower extremity nerve disorder, characterized as radiculopathy, as of July 29, 2014, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8526, 8626 (2017).

5.  The criteria for an initial rating in of 10 percent, but no more, for a right lower extremity nerve disorder, prior to May 18, 2016, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8526, 8626 (2017).

5.  The criteria for an initial rating in excess of 10 percent for a right lower extremity nerve disorder, as of May 18, 2016, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8526 (2017).

6.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased staged ratings for his service-connected back disorder and bilateral lower extremity nerve disorders.
 
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




Back Disorder

The Veteran's back disability has been assigned a 10 percent rating prior to July 29, 2014 under 38 C.F.R. § 4.71a, DC 5237 (addressing the lumbar spine).  In order to warrant a rating in excess of 10 percent, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees (20 percent); 
* A combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); 
* Muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis (20 percent); 
* Intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
38 C.F.R. § 4.71a, DC 5237 (2017).

Based on the evidence of record, a rating in excess of 10 percent is not warranted prior July 29, 2014.  Specifically, at a VA examination in January 2011, the Veteran reported back pain that interferes with activities such as cutting the grass and walking.  He also indicated that while he needs a cane because he is "unsteady," he nevertheless was able to walk "for one-half mile."  On examination he exhibited 110 degrees of flexion without pain, and his combined range of motion was 285 degrees.  No evidence of muscle spasms, guarding, or weakness severe enough to cause abnormal gait or spinal contour were observed.  

Additionally, while the Veteran asserts that his pain increased in severity to warrant a higher rating during this period, there was no evidence in the Veteran's treatment records to support a rating in excess of 10 percent.  As such, a rating in excess of 10 percent is not for application.  

As of July 29, 2014, the Veteran has been in receipt of a 20 percent rating for his back disorder under 38 C.F.R. § 4.71a, DC 5237.  A rating in excess of 20 percent is warranted for a lumbar spine disability when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less (40 percent); 
* Favorable ankylosis of the entire thoracolumbar spine (40 percent); or,
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at 4 weeks but less than 6 weeks during the past 12 months (40 percent).
38 C.F.R. § 4.71a, DC 5242 (2017).

Based on the evidence of record, a rating in excess of 20 percent is not warranted during this period.  Specifically, at a July 2014 VA examination, the Veteran reported worsening back pain, flare-ups, and instability that interferes with his activities of daily living and requires the use of two canes or a wheelchair.  On examination, the examiner reported that the Veteran's forward flexion was 90 degrees or greater without pain on motion.  The examiner indicated that the Veteran was unable to perform repetitive testing because of "severe pain with ROM, morbid obesity with instability of station."  No ankylosis or incapacitating episodes of IVDS were observed.

In a May 2016 VA examination, the Veteran reported moderate pain and daily flare-ups that caused limitations with standing, siting, lifting, and climbing stairs.  The Veteran's range of motion was 85 degrees with no pain on motion.  There was no functional loss after repetitive testing or evidence of functional loss after flare-ups.  While the examiner indicated that the Veteran had IVDS, there was no evidence of ankylosis or incapacitating episodes that occurred at least 4 weeks out of the year.  

Additionally, there was no evidence in the Veteran's treatment records to support a rating in excess of 20 percent based upon limitation of motion or incapacitating episodes.  Therefore, a rating in excess of 20 percent is not for application.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's back due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain limits activities such has his ability to walk and lift heavy objects, bend, and sit.  Moreover, he has indicated that his pain and flare-ups cause additional functional loss.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the January 2011, July 2014, and May 2016 VA examiners did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  Here, the Veteran is service-connected for bilateral lower extremity nerve disorders and the severity of those disorders are discussed separately below.  Further, with respect to any other neurological abnormalities, the medical evidence does not document any other associated neurological impairments related to his lumbar spine disability during the period on appeal.  Specifically, the Veteran's January 2011, July 2014, and May 2016  VA examinations did not reveal any other neurological impairments, including radiculopathy to his other extremities, related to his service-connected back disability that would warrant a separate rating, nor has the Veteran asserted otherwise.  

Bilateral Lower Extremity Nerve Disorder

As discussed, prior to July 29, 2014, the Veteran was not assigned a separate rating for bilateral lower extremity radiculopathy.  As a preliminary matter, the Board assigns separate 10 percent ratings prior to July 29, 2014 for neuritis in each lower extremity under 38 C.F.R. § 4.123, DC 8626.  Specifically, the medical evidence, including the October 2010 treatment records and January 2011 VA examination, reflect decrease sensation and hypoactive reflexes in the bilateral lower extremities.  In order to warrant a higher 20 percent rating for impairment to the femoral nerve affecting the bilateral lower extremities, including radiculopathy, the evidence must demonstrate incomplete paralysis at the "moderate" level of the femoral nerve.  38 C.F.R. § 4.124a.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Based on these findings, the Board finds that a separate rating in excess of 10 percent for a lower left extremity nerve disorder is not warranted for the entire period on appeal.  Moreover, a separate rating in excess of 10 percent for a lower right extremity nerve disorder is not warranted prior to May 18, 2016.  

Specifically, in an October 2010 treatment evaluation, the Veteran had decreased sensation to his lower extremities.  His muscle strength and reflexes were noted to be normal.  In a January 2011 VA examination, the Veteran reported pain that radiates down to his lower extremities.  The Veteran exhibited decreased pain sensation and hypoactive reflexes in his lower extremities.  His motor examination was normal and no muscle atrophy was observed.  In a July 2014 VA examination, the Veteran had mild numbness and tingling in his lower extremities.  Further, the examiner determined that the Veteran had incomplete paralysis of the femoral nerve that caused mild radiculopathy in his bilateral lower extremities.  His sensory, strength, and motor examinations were reported as normal. However, he displayed hypoactive reflexes in his lower extremities.  In a May 2016 VA examination, the Veteran had incomplete paralysis of his femoral nerve with mild symptoms of numbness, tingling, and radiculopathy in his lower left extremity.  His muscle, motor, reflexes, and sensory examinations were normal.  Additionally, the Veteran's treatment records do not report symptoms of a nerve disorder in the lower left extremity that would warrant a rating in excess of 10 percent at any point during the period on appeal, or a rating in excess of 10 percent for a nerve disorder in the lower right extremity prior to May 18, 2016. 

As of May 18, 2016, the Board determines that a rating of 20 percent, but no more for a nerve disorder in the right lower extremity under DC 5256 is warranted due to incomplete paralysis of the femoral nerve with "moderate" symptoms.  A rating in excess of 20 percent is warranted for "severe" incomplete paralysis (30 percent under DC 5256).  

In this case, in a May 2016 VA examination, the Veteran reported moderate numbness and tingling in his right lower extremity.  On examination, the examiner determined that he had radiculopathy of a moderate severity.  There was no evidence of "severe" incomplete paralysis in the Veteran's treatment records.  

The Board has considered whether the Veteran could receive a higher rating under other applicable diagnostic coders, including under 38 C.F.R. § 4.123 or 4.124, for neuritis or neuralgia, respectively.  Nevertheless, while the Veteran had pain and hypoactive reflexes, he did not demonstrate symptoms of loss of reflexes, muscle atrophy, or sensory disturbances that would warrant a higher rating.  Moreover, he did not report intermittent dull pain.  Therefore, a higher rating is not warranted under any these or any other relevant diagnostic code(s).  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives, including that his back disorder causes impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, including back pain and radiculopathy that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Veteran has asserted that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

After a review of the evidence of record, the Board determines that TDIU is not warranted for the period on appeal. 

As an initial matter, the Veteran only met the schedular rating for a portion of the period on appeal.  In this case, the Veteran has service-connected back disorder (10 percent, 20 percent as of July 29, 2014), psychiatric disorder (30 percent effective February 12, 2013, 50 percent effective May 26, 2016), lower right extremity nerve disorder (10 percent, and 20 percent effective May 18, 2016), and lower left extremity nerve disorder (10 percent).  His combined rating (including those ratings adjudicated herein) was 30 percent prior to February 12, 2013, 50 percent from February 12, 2013 to July 28, 2014, 60 percent from July 29, 2014 to May 25, 2016, and 70 percent thereafter.  

However, while the Veteran did not meet the schedular rating for the entire period on appeal, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation on a factual basis.  See 38 C.F.R. § 4.16(b).  As such, referral for extraschedular consideration for the periods in which he did not meet the schedular rating is not warranted.   

Specifically, the Veteran's 2008 and 2010 treatment records reflect that the Veteran was able to perform yard work, including cutting down trees, move furniture, and refinish his basement.  At a VA examination in February 2014, the VA examiner determined that his psychiatric disorder only causes "mild or transient symptoms" that would not significantly interfere with his ability to perform activities of daily living.  In a July 2014 VA examination, the examiner determined that the Veteran's back disorder and lower extremity radiculopathy affected his ability to perform physical activities, and limited his ability to walk, lift, and stand.  As such, he opined that his service-connected disabilities would prevent work that requires "hard physical labor," but would not prevent "sedentary work requiring mild physical effort."  

In May 2016, the VA examiner opined that the Veteran's back disorder and bilateral radiculopathy would only interfere with a "work setting requiring the use of stairs, lifting, as well as standing or walking for more than 10 minutes or sitting for more than 30-45 minutes."  Further, in a separate May 2016 VA examination, the Veteran's psychiatric examiner opined that his psychiatric symptoms, including depression, panic attacks, sleep impairment, disturbances of motivation and mood, and difficulties adapting to stressful circumstances, would only cause an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The also Board notes that the Veteran has a college education and previously worked as a stationary engineer.  As such, based upon the Veteran's ability to perform activities at the light to sedentary level, the Board finds that the Veteran is able to obtain and maintain substantial gainful activity, including his previous job duties, despite some physical and mental limitations.  

In arriving at this conclusion, the Board acknowledges the negative evidence, which includes the Veteran's statements that his service-connected disorders render him physically unable to perform any occupational tasks, and that his psychiatric disorder prevents him from being able to concentrate and work with other individuals.  Nevertheless, with respect to the Veteran's asserted physical limitations, the Board finds the Veteran's statements less probative as that the medical evidence, including VA examinations in July 2014 and May 2016, demonstrate that his physical limitations are primarily related to his nonservice-connected knee disorder.  As such, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantial gainful employment.  Moreover, the Board also finds that the clinical evidence is sufficient for the Board to make its own conclusions as well.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Therefore, the weight of the evidence is against the Veteran's TDIU claim.  

As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service Connection

The Veteran is seeking entitlement to service connection for a bilateral knee disorder. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Upon review of the evidence of record, the Board determines that service connection is not warranted.  

In this case, the Veteran's service treatment records do not reflect complaints of, treatment for or a diagnosis related to a knee disorder during active service.  Of note, the Veteran's August 1969 separation examination was silent for any signs, symptoms, or a diagnosis of a knee disorder.  Next, while the post-service evidence reports the Veteran's assertions that he had knee pain since service, the first documented report of knee pain in the medical records was not until approximately 2007 - over 35 years after service.  Therefore, continuity of symptomology based upon the clinical evidence, including for presumptive service connection pursuant to 38 C.F.R. § 3.309(a), has not be shown.  

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he suffered from a knee injury in service with continuing pain.  In this regard, while the Veteran is not competent to diagnose a knee disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible in establishing continuity of symptomology.  As an initial matter, the Board finds that such a large gap in treatment since separation from service weighs against the Veteran's claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Further, the record contains inconsistent statements from the Veteran as to the onset of his pain and knee disability.  Specifically, the Veteran's August 1969 service treatment records and May 2016 VA examination contradict his assertions that his knee disorder has persisted since service.  Additionally, the Board notes that the Veteran submitted claims for other VA benefits over 35 years prior to claiming the issues on appeal.  Thus, the fact that the Veteran was aware of the VA benefits system and failed to submit a claim for the disorder he now claims, weighs heavily against his credibility. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted knee disorder to active duty service.  

Specifically, in a May 2016 VA examination, the examiner determined that the Veteran's knee disorder, diagnosed as osteoarthritis, was not related to active service.  In support, the examiner noted that there was no evidence of an in-service knee injury and/or knee complaints until 2007.  Further, to the extent the Veteran asserted that he had an unreported in-service knee injury with continuing pain, the examiner did not find these statements credible in light of the fact that the medical evidence reflects the Veteran's statements that his knee pain did not begin until many years after service.  In any event, the examiner opined that the Veteran's knee disorder was more likely related to his morbid obesity as obesity is one of the strongest risk factors for osteoarthritis in the knees given that an increase in weight places an increase load on the knees.  

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his bilateral knee disorder and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his knee disorder to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his bilateral knee disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a knee disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's knee disability is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations - including as per the Board's February 2016 Remand instructions as discussed below.  

Finally, it is noted that this appeal was remanded by the Board in February 2016 to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with VA examinations in May 2016, and the Board finds that these examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for a back disorder prior to July 29, 2014, and in excess of 20 percent thereafter, is denied. 

An initial rating of 10 percent, but no more, for a lower right extremity nerve disorder, prior to May 18, 2016, is granted.

An initial rating of 20 percent, but no more, for a lower right extremity nerve disorder, as of May 18, 2016, is granted.

An initial rating of 10 percent, but no more, for a lower left extremity nerve disorder, prior to July 29, 2014, is granted.

An initial rating in excess of 10 percent for a lower left extremity nerve disorder, as of July 29, 2014, is denied.

Service connection for a bilateral knee disorder is denied.  

TDIU is denied. 





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


